PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang et al.
Application No. 15/814,242
Filed: 15 Nov 2017
For: SYSTEM FOR CLEANING SEMICONDUCTOR WAFERS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 29, 2020, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jordan A. Kwan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 18, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 19, 2020. A Notice of Abandonment was mailed December 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 1711 for appropriate action in the normal course of business on the reply received December 29, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        

Cc: Jordan A. Kwan
      620 Hansen Way
      Palo Alto, CA 94304